Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 has being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.
	
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the plurality” is used in reference to claim 1 from claim 10, but claim 1 does not provide antecedent basis for “the plurality” of welding devices and rotatable actuators. 

Claim 11-12 are rejected for depending from a rejected claim.

Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claims 1-2, 5-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al Bahrani (US Pub No. 20190195035 A1) in view of Nazzal (US Pat No. 6041860) and in further view of Martinez (US Pub No 20100006279 A1).

In regards to claim 1 Al Bahrani teaches: A downhole welding tool, comprises: a tool body; (Al Bahrani Fig 2A element 120) a welding device ([0045] coupled to the tool body (Al Bahrani 120) and comprises: a carrier arm (Al Bahrani 130a-d) reversibly pivotable between a collapsed configuration of the welding device (Al Bahrani [0045]) in which the carrier arm is oriented parallel to the tool body (Al Bahrani fig 2b) and an extended configuration of the welding device in which the carrier arm projects outward from the tool body at an acute angle relative to the tool body (Al Bahrani Fig 2b & 2c [0031]), and [an extension method] coupled to the tool body adjacent the welding (Al Bahrani [0045]) device and configured to adjust the carrier arm between the collapsed configuration and the extended configuration. (Al Bahrani Fig 2c [0036])

	What Al Bahrani does disclose is that the downhole tool could specifically have a welding tool on it ([0045]), he does not provide much detail on the welding tool attached to the arms or consumability of it. Nazzal however teaches a downhole welding tool with: a welding device (Nazzal 454) and teaches a consumable welding tip secured to the carrier arm; (Nazzal col 16 line 36-3 “The welding tip or probe 454, having its own degrees of freedom, is positioned at the juncture to perform the welding operation.”

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welding tip as in Nazzal in the tool arm of Al Bahrani. Al Bahrani discloses the welding tool [0045] but does not provide explicit recitation of the welding tip.  Nazzal discloses that a downhole welding tool can comprise a welding tip (52).  It would be obvious for a welding tool to comprise a welding tip for the known/predictable result of facilitating the welding function.


	Al Bahrani, as shown above, also discloses moveable arms but does not explicitly disclose a rotatable actuator to be the mechanism for movement. However Martinez teaches a downhole tool that utilizes arms and describes using: A rotatable actuator (Martinez element 90 [0029]) to manipulate a tool to interface with the well bore) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotary actuator as in Martinez in the downhole tool of Al Bahrani and Nazzal. As in Martinez, it is within the capabilities of one of ordinary skill in the art to utilize a rotary actuator to Al Bahrani and Nazzal invention with the predictable result of a moving an arm in an angular fashion as needed in Al Bahrani and Nazzal.

	In regards to claim 2 Al Bahrani, from the combination of Al Bahrani, Nazzal and Martinez, further teach: that the welding device further comprises a shoulder pin (Al Bahrani 136) that couples the carrier arm to an exterior wall of the tool body. (Al Bahrani [0042])

	In regards to claim 5 Al Bahrani teaches: [moving the downhole tool arms] from a first position (Al Bahrani Fig 2B) in which the welding device is in the collapsed configuration to a second position (Al Bahrani Fig 2C) that adjusts the welding device from the collapsed configuration to the extended configuration. (Al Bahrani Fig 5) 
	While Al Bahrani discloses moving the arms, it does not explicitly disclose the mechanism for facilitating rotation. 
Martinez teaches: a piston disposed within the tool body (Martinez 80 [0029]) and movable axially to contact the rotatable actuator (Martinez 90) for rotating the rotatable actuator (Martinez 90)
	
In regards to claim 6 Al Bahrani following from claim 1 teach: a [power unit] that is coupled to the [down hole tool]. (Al Bahrani element 180 [0059]).

	While Al Bahrani discusses power supply to the downhole tool they are unclear as to if it contains a motor for the movement of the tools. 

	However, Martinez teaches: further comprises a motor that is coupled to the piston. (Martinez element 50 [0022] discusses the hydraulic power module containing a motor which controls the anchor arms and other systems relying on the hydraulic power system)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a motor as in Martinez in the downhole tool of Al Bahrani, Nazzal and Martinez. As in Martinez, it is within the capabilities of one of ordinary skill in the art to include a motor to Bahrani, Nazzal and Martinez’s invention with the predictable result of controlling the actuators as needed in Bahrani, Nazzal and Martinez’s arm movement of the downhole tool. 

	In regards to claim 8, following from claim 1 Al Bahrani teaches: one or more additional welding devices coupled to the tool body, ([0045]) wherein the welding device and the one or more additional welding devices together form a plurality of first welding devices that are distributed about a circumference of the tool body at a first axial position along the tool body. (Al Bahrani Fig 2b [0030])
	
	In regards to claim 9 following from claim 8 above Al Bahrani teaches: one or more additional [Rotatable arms] respectively coupled to the tool body adjacent the one or more additional welding devices, (Al Bahrani [0044]) that are distributed about the circumference of the tool body (Al Bahrani Fig 2b [0030]) at the first axial position along the tool body. (Al Bahrani Fig 2b [0030])
	While Al Bahrani teaches moveable arms, it does not explicitly disclose how the arms are rotated.

Martinez teaches: rotatable actuators (Martinez element 90 [0029]) & wherein the rotatable actuator and the one or more additional rotatable actuators (Martinez element 90 [0029]) together form a plurality of first rotatable actuators (Martinez element 90 [0029]) 

	In regards to claim 10 Al Bahrani teaches: wherein the plurality of first welding devices (Al Bahrani [0045]) and the plurality of first [arms] (Al Bahrani Fig 1), together form a first welding module, (Al Bahrani; Arms and body,[see also previously disclosed: Nazzal; welding tip, Martinez; rotatable actuators]) the downhole welding tool (Al Bahrani [0045]) further comprises a second welding module that comprises a plurality of second welding devices and a plurality of second rotatable [arms]. (Al Bahrani [0044]-[0045])
While Al Bahrani teaches moveable arms, it does not explicitly disclose how the arms are rotated.
Martinez teaches: rotatable actuators (Martinez element 90 [0029]) & second rotatable actuators (Martinez element 90 [0029])
	
	In regards to claim 11 from claim 10 above, Al Bahrani, Martinez and Nazzal teach: the first welding module (Al Bahrani tool body and arms Fig 2 130 a/b; Nazzal welding tip Col 16 line 44-48 454; Martinez actuators element 90 [0029]; see claim 10 above) is located at the first axial position (Al Bahrani Fig 2 element a/b) and the second welding module is located at a second axial position (Al Bahrani Fig 2 element c/d) that is axially spaced from the first axial position.  (Al Bahrani Fig 2 Elements 130 a-d [0031])

	In regards to claim 12 Al Bahrani teaches: the first welding module (Al Bahrani tool body and arms Fig 2 130 a/b; Nazzal welding tip Col 16 line 44-48; Martinez actuators element 90 [0029]; see claim 10 above) is oriented at a first angular position (Al Bahrani Fig 2 element a/b) and the second welding module (Al Bahrani Fig 2 element c-d Nazzal welding tip Col 16 line 44-48; Martinez actuators element 90 [0029]; see claim 10 above) is oriented at a second angular position that is angularly offset from the first angular position.  (Al Bahrani Fig 2 Elements 130 c-d [0030])

	With respect to claim 13, as shown above in claim 1, while the combination of Al Bahrani, Nazzal and Martinez disclose the tool body, the welding device, and the rotatable actuator (i.e. a first welding assembly as claimed, see claim 1 above), the combination does not explicitly disclose a second welding assembly.  However, Al Bahrani further discloses that the DWD sub 122 can be “integrated into the drill string 108 at sub connection points 124 (Al Bahrani [0032])” and figures 3 and 5 depict DWD sub 122 in different positions relative to the drill bit (i.e. higher and lower on said drill string).
It would have been obvious to one of ordinary skill in the art at the time of filing to have multiple welding assemblies integrated into the drilling string, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

	In regards to claim 14 Al Bahrani teaches: wherein the first welding assembly is oriented at a first angular position and the second welding assembly is oriented at a second angular position that is angularly offset from the first angular position (Al Bahrani Fig 2 Elements 130 a-d [0030], [0044]-[0045]).  

	In regards to claim 15 Nazzal teaches: wherein the consumable welding tip is configured to be activated to form a weld at an adjacent metal wall.  (Nazzal Fig 10A Elements 452, 454, 434a Col 16 line 44-48)

	In regards to claim 16 Al Bahrani teaches: A method of repairing a leak in a pipe, the method comprises: (Al Bahrani [0052]) deploying a downhole welding tool (Al Bahrani [0045]) to a leak interval that spans an opening in the pipe; (Al Bahrani [0052]) [articulating] the downhole welding tool ([0034]) to adjust a welding device of the downhole welding tool ([0045]) from a collapsed configuration (Al Bahrani Fig 2B) in which the welding device is oriented parallel to a tool body of the downhole welding tool and is spaced from an inner surface of the pipe to an extended configuration (Al Bahrain Fig 2C) in which the welding device (Al Bahrani [0045]) projects outward from the tool body to the pipe at an acute angle relative to the tool body; (Al Bahrani [0053]) activating the welding device while the welding device is in the extended configuration (Al Bahrani Fig 5); (Al Bahrani [0052]) and 15Attorney Docket No. 38136-1176001 / SA71392[the use] of the welding device while the welding device is in an activated state to form a weld along the opening in the pipe to repair the leak.  (Al Bahrani [0045] [0052])
What Al Bahrani does disclose is that the downhole tool could specifically have a welding tool on it ([0045]), he does not provide much detail on the welding tool attached to the arms or consumability of it. Nazzal however teaches a downhole welding tool with: consuming a welding tip (Nazzal 454)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a welding tip as in Nazzal in the tool arm of Al Bahrani. Al Bahrani discloses the welding tool [0045] but does not provide explicit recitation of the welding tip.  Nazzal discloses that a downhole welding tool can comprise a welding tip (52).  It would be obvious for a welding tool to comprise a welding tip for the known/predictable result of facilitating the welding function.

	Al Bahrani, as shown above, also discloses moveable arms but does not explicitly disclose a rotatable actuator to be the mechanism for movement. However Martinez teaches a downhole tool that utilizes arms and describes using: Actuating [element] (Martinez element 90 [0029]) to manipulate a tool to interface with the well bore) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotary actuator as in Martinez in the downhole tool of Al Bahrani. As in Martinez, it is within the capabilities of one of ordinary skill in the art to utilize a rotary actuator to Al Bahrani's invention with the predictable result of a moving an arm in an angular fashion as needed in Al Bahrani

In regards to claim 17 Nazzal teaches: locating the downhole welding tool at the leak interval using a locating device that is coupled to the tool body. (Nazzal col 16 line 49-53 “The image device 456 may be utilized to image the so juncture 434 after welding operations or intermittently during welding operations to ensure quality and integrity of the welds 434a. The tool 450 may then be repositioned to place the milling device 456 adjacent to the weld 434a.”)

In regards to claim 18 Al Bahrani teaches: pulling the downhole welding tool in an uphole direction within the pipe while maintaining the welding device in the activated state to form a welded interval along the pipe that axially spans the leak interval. (Al Bahrani Fig 3 [0044] & [0086])

In regards to claim 19 Al Bahrani teaches: deactivating the welding device after the weld is formed; adjusting the welding device to the collapsed configuration; and removing the downhole welding tool from the pipe while the welding device is in the collapsed configuration.  (Al Bahrani Fig 2b 2c [0028] [0037])

In regards to claim 20 Nazzal teaches: performing a pressure test at the pipe to check an integrity of a wall of the pipe after the weld is formed. (Nazzal “FIG. 11 is a schematic diagram of an embodiment of a downhole tool having an imaging device and an end work device for pressure testing the integrity of a juncture.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure test as taught by Nazzal in the downhole tool of Al Bahrani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of ensuring the weld was completed and downhole pressure is maintained and fluid loss is stopped. 
	
	

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Al Bahrani (US Pub No. 20190195035), Nazzal (US Pat No. 6041860), and Martinez (US Pub No 20100006279 A1), as applied to claim 1 above, and further in view of Robertson (US Pub No. 20150184476).

In regards to claim 3 Al Bahrani teaches the downhole welding tool of claim 1 it does not teach the how the tool remains in the closed position. 

Robertson teaches however: a fastener (Robertson 16) that is connected to the tool body and to the carrier arm to secure the welding device to the tool body. (Robertson [0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable locking the arms in place as in Robertson in the system executing the system of Al Bahrani. As in Roberts, it is within the capabilities of one of ordinary skill in the art to add a fastener to Al Bahrani’s invention with the predictable result of keeping the arms in place until needed as needed in Al Bahrani.
	
In regards to claim 4 Roberts teaches: wherein the fastener comprises a shear pin (Robertson Fig 1b element 40) that is configured to break to allow the carrier arm to pivot from the collapsed configuration to the extended configuration upon receiving a contact force from the rotatable actuator that exceeds a threshold force.  (Robertson [0045])


Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Al Bahrani (US Pub No. 20190195035), Nazzal (US Pat No. 6041860), and Martinez (US Pub No 20100006279 A1), as applied to claim 5 above, and further in view of Jacobi (US Pat No. 2580026).

In regards to claim 7 Al Bahrani and Martinez teaches: the rotatable actuator (Martinez element 90 [0029]) 
While Martinez teaches the rotatable actuator, Al Bahrani and Martinez do not specify the shape of the actuator other than it being a rotatable one. 

However, Jacobi teaches that the rotatable actuator can: comprise a peddle (Jacobi Fig 2) 
One of ordinary skill in the art would have recognized that applying the known technique, a flat end of an actuator, of Jacobi to Martinez would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of having a peddle to the teaching of Martinez would have yielded predictable results, of having a maximum angular expansion, because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a peddle. Further, applying a peddle to Martinez with a peddle, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would limit the degrees of freedom in the rotatable actuator.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672